UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7580



JAMES L. JACK,

                                              Plaintiff - Appellant,

          versus


A. DAVID ROBINSON, Warden; JANET TERRY, Law
Library    Coordinator;   SERGEANT   FRAME,
Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-00-830-3)


Submitted:   February 20, 2003            Decided:    March 10, 2003


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Lee Jack appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) amended complaint for failure to state

a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915A (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Jack v. Robinson, No. CA-00-830-3 (E.D. Va. Sept. 16,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2